                                           Case 4:21-cv-01817-PJH Document 19 Filed 06/17/21 Page 1 of 1




                                  1

                                  2

                                  3

                                  4                                    UNITED STATES DISTRICT COURT

                                  5                                   NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      SCOTT JOHNSON,
                                                                                           Case No. 21-cv-01817-PJH
                                  8                      Plaintiff,

                                  9               v.                                       ORDER OF DISMISSAL
                                  10     THE VU'S CORPORATION, et al.,                     Re: Dkt. No. 18

                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14            Plaintiff, by his counsel, advised the court that the parties have reached a

                                  15   provisional settlement of this case. Dkt. 18. IT IS HEREBY ORDERED that this case is

                                  16   dismissed without prejudice and all pending dates are vacated. However, if any party

                                  17   certifies to the court within 60 days that the settlement has not been consummated, this

                                  18   order shall stand vacated and this case shall be restored to the calendar to be set for

                                  19   trial.

                                  20            If no certification is filed, after passage of 60 days, the dismissal shall be with

                                  21   prejudice. The parties may, of course, submit their own dismissal with prejudice at any

                                  22   time during this 60-day period.

                                  23            IT IS SO ORDERED.

                                  24   Dated: June 17, 2021

                                  25                                                   /s/ Phyllis J. Hamilton
                                                                                       PHYLLIS J. HAMILTON
                                  26                                                   United States District Judge
                                  27

                                  28
